Citation Nr: 1001212	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-09 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for service-connected psychotic disorder, not 
otherwise specified ("NOS") (claimed as posttraumatic 
stress disorder ("PTSD")).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a January 2006 RO decision issued 
by the Department of Veterans Affairs ("VA") Regional 
Office ("RO") in Seattle, Washington, which granted the 
Veteran's claim for service connection for psychotic 
disorder, NOS, with an initial non-compensable evaluation, 
effective December 26, 2002.  A July 2009 rating decision 
increased the disability evaluation to 10 percent, effective 
December 26, 2002.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation for psychotic disorder, NOS, remain before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). 

In October 2009, a hearing was held before the undersigned 
Veterans Law Judge at the Seattle RO.  A transcript of this 
proceeding has been associated with the claims folder.

The record reflects that, following certification of this 
appeal, new evidence was submitted directly to the Board that 
was not previously considered by the RO.  However, during the 
Board hearing, the Veteran waived initial review of that 
evidence by the RO.  As such, the Board may proceed to 
consider this evidence in the first instance.

 
FINDING OF FACT

The Veteran's psychotic disorder, NOS, has been manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to depression, isolation, 
hyposomnia, occasional hyperactivity, anxiety, impaired 
thought processes, impaired judgment and irritability.

  
CONCLUSION OF LAW

The evidence of record establishes that the criteria for an 
evaluation of 30 percent disabling, and no more, for 
psychotic disorder, NOS, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9210 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For initial rating claims, such as here, where service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-
491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).

Nevertheless, the Board notes that a pre-adjudication notice 
letter dated in January 2003 explained how to substantiate 
his original claim for service connection and both his and 
VA's responsibilities.  The appeal as to a higher initial 
rating was adjudicated in a February 2007 Statement of the 
Case ("SOC"), which provided him with notice of the 
evidentiary criteria to substantiate an increased rating 
claim.  His claim was again readjudicated in a rating 
decision and Supplementary Statement of the Case ("SSOC"), 
both dated July 2009.  Moreover, the Veteran was afforded the 
opportunity to present direct evidence to the Board in the 
form of testimony during his October 2009 hearing.  At this 
time, he submitted additional medical treatment records from 
his private mental health counselor.  As such, the Board 
concludes that the Veteran is not prejudiced by any technical 
notice deficiency along the way.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private physician 
treatment records and VA medical examination reports dated 
March 2003 and June 2009.  The claims file also contains the 
Veteran's statements in support of his claim.  Additionally, 
as this claim is one involving a current evaluation of an 
already service-connected disability, the Board finds that 
all pertinent records relating to this claim have been 
associated with the claims folder.

As noted above, the Veteran was afforded two VA examinations.  
The examination reports show that the VA examiners reviewed 
the complete claims folder, including the Veteran's service 
and post-service treatment records, elicited from the Veteran 
his history of mental disorder symptomatology, and provided 
clinical findings detailing the results of his examination.  
For these reasons, the Board concludes that the examination 
reports in this case are adequate upon which to base a 
decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability, regardless of the time period or 
regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's service-connected psychotic disorder, NOS, is 
evaluated under Diagnostic Code ("DC") 9210.  The 
regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) ("DSM-IV").

The criteria for the current 10 percent rating requires:

Occupational and social impairment due 
to mild or transient symptoms, which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

The criteria for a 30 percent rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating requires:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9210 (2009).

The Board must consider the Global Assessment of Functioning 
("GAF") scores that have been reported.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the DSM-IV, for 
rating purposes).

III.  Factual Background

The Veteran contends that his service-connected mental 
disorder is worse than the currently-assigned 10 percent 
disability evaluation contemplates and claims that the 
symptomatology from his disability negatively impacts his 
occupational functioning and activities of daily life.  See 
Board hearing transcript, October 2009.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the Veteran's 
psychotic disorder, NOS, has been shown to more closely 
approximate the criteria for a 30 percent disability rating, 
but no more, from the effective date of the grant of service 
connection.  In reaching this conclusion, the Board finds 
that the Veteran's current symptoms include depression, 
isolation, hyposomnia, occasional hyperactivity, anxiety, 
impaired thought processes, impaired judgment and 
irritability.

The Board notes that, although service connection for the 
Veteran's mental health disorder has already been 
established, a discussion of his service treatment records 
will aid in the understanding of his current disability.

The Veteran enlisted in active duty service in the Army in 
August 1968.  According to his DD 214, he spent approximately 
10 months in foreign service duty, including in the Republic 
of Vietnam.  The Veteran states that, while in Vietnam, he 
had a psychotic episode and walked into enemy territory where 
he came under fire by U.S. forces. He was stuck by mortar 
rounds, knocked down and sustained a concussion.  He claims 
that, during this episode, he experienced a delusion, in 
which he believed he heard angelic voices and was in the 
presence of God.  He was immediately evacuated for medical 
treatment, at which time, he attempted to commit suicide by 
jumping from the helicopter.  He was sent to the Madigan Army 
Hospital in Tacoma, Washington, where he was diagnosed as 
having had an acute paranoid schizophrenic reaction.  In 
April 1971, he requested and was granted an honorable 
discharge.  See service treatment records; VA examination, 
March 2003; hearing transcript, October 2009. 

Although the Veteran now claims that he continued to suffer 
from psychological problems related to service following 
service separation, he acknowledges that he did not seek 
mental health treatment until May 2003, when he began 
participating in private psychotherapy counseling with Dean 
Harris, MA, at Dutro Counseling.  According to a June 2005 
letter from Mr. Harris (at which time, the Veteran had 
undergone three counseling sessions between May and June 
2003), the Veteran denied any mental problems related to his 
military experiences and only complained of problems with 
anger.  However, he stated that, as a result of his active 
duty service, he had remained limited in his ability to earn 
a good living.  The Veteran noted that he was a member of the 
Jehovah's Witnesses and believed that all things could be 
solved through his faith.  He also said that he had been 
married since 1976, but had been separated for 11 years and 
had no contact with his wife; he also said that he had no 
children.  Mr. Harris stated that, as a result of the 
Veteran's failure to be more forthcoming, he was unable to 
establish a psychiatric diagnosis.  While he ruled out PTSD 
and major depression, he noted that the Veteran demonstrated 
severe anger and depressive symptomatology, including low 
self-esteem and irritability.  His assigned GAF score was 55, 
representing moderate symptoms

In March 2003, pursuant to his claim for service connection, 
the Veteran was afforded a VA mental health evaluation.  He 
stated that he had never experienced any mental health 
problems until service.  The examiner noted that the 
Veteran's service treatment records showed that he was 
hallucinatory and preoccupied with religious concepts and 
ideas, and spent a great deal of time studying and praying.  
The Veteran said that, following service, he was severely 
injured in a logging accident and sustained multiple bodily 
injuries, for which he was awarded Social Security disability 
benefits.  However, he continued working in the lumber 
industry a few more years, until he was retrained by the 
state to be a carpenter.  He said that, since that time, he 
had been working on and off as work became available, and has 
only earned about $14,000 per year.  The examiner noted that 
the Veteran was extremely religious, having joined the 
Jehovah's Witnesses shortly after service; the Veteran stated 
that, aside from work, he entire life centered around 
religious activities.  During the mental status examination, 
the Veteran was noted to be neatly dressed and well-groomed.  
He was cooperative and responded appropriately to 
interpersonal cues, although he appeared slightly anxious.  
His thinking was linear, and he showed no gross memory 
defects of cognitive impairment.  He demonstrated no evidence 
of active psychotic process, such as hallucinations, 
delusions, inappropriate affect or loosened associations.  He 
also did not appear depressed and neither endorsed suicidal 
or homicidal ideation.  The examiner noted that his insight 
into his own psychological condition was modest at best, as 
he indicated no plans to seek further mental health 
treatment.  

After noting that he had reviewed the Veteran's complete 
claims folder, the examiner concluded that the Veteran did 
not meet the DSM-IV criteria for PTSD, as his descriptions of 
trauma were vague and interlaced with what was an apparent 
psychotic breakdown, and he did not experience the requisite 
"reexperiencing" symptoms inherent to the disorder.  He 
also did not show evidence of hyperarousal or have a numbing 
of general responsiveness.  Moreover, the examiner found that 
he was not psychotic and did not manifest significant 
residual symptoms from a psychotic episode warranting a 
continuing active diagnosis of any psychotic disorder.  
Finally, he noted that the Veteran did not appear to be 
industrially-impaired by his mental disorder.  He diagnosed 
him with psychotic disorder, NOS, by history, in long 
sustained remission.  On Axis IV (psychosocial and 
environmental problems), he noted longstanding marital 
separation, some financial concerns and seasonal declines in 
employment.  The Veteran's assigned GAF score was 70, 
indicating mild symptoms.

In June 2006, the Veteran underwent a mental status 
evaluation at the VA Veteran Intake Center.  During the 
interview, he endorsed anger and depression, including low 
self-esteem.  While he stated that he experienced negative 
intrusive thoughts, he said that he was able to control them.  
He also said that his military experiences limited his 
ability to earn a good living because he had planned to go to 
college on the G.I. Bill, but was unable to do so because of 
his mental disorders.  He also expressed some anger at the 
government and said that his country was not taking care of 
him after he had served in the military.  During a mental 
status examination, he appeared neat, friendly and 
cooperative, with appropriate speech and orientation to all 
spheres.  His affect was appropriate and memory functions 
appeared normal.  He seemed somewhat tense, however, and was 
noted to have fair judgment.  He endorsed no delusions, 
hallucinations, or disorganized thought.  He also displayed 
no current suicidal or homicidal ideation.  The examiner did 
observe, however, that he showed "extreme religiosity."  
The Veteran was diagnosed with brief psychotic episodes and 
chronic, moderate PTSD.  His assigned GAF score was 50, 
denoting serious symptoms.

In January 2009, the Veteran's mental health counselor, Dean 
Harris, submitted a second letter, noting that he had treated 
the Veteran for individual psychotherapy 31 times.  He said 
that the Veteran currently lived alone in a home owned by his 
mother and that his only socialization involved church 
activities; he reported that he had no close friends outside 
of his church and no hobbies.  He noted, however, that the 
Veteran reported communicating frequently with his mother and 
sisters.  He said that he experienced negative/intrusive 
thoughts of his Vietnam experiences several times per day and 
suffered from frequent anxiety, sleep-related problems, anger 
and irritability, and had a history of visual hallucinations.  
He added that the Veteran was unable to maintain employment 
because of his inability to keep up with production.  He 
diagnosed the Veteran with PTSD, chronic and severe, and 
ruled out psychotic disorder, NOS; he assigned a GAF score of 
48, indicating serious symptoms.  With regard to this 
diagnosis, the Board also notes that, although Dean Harris is 
not a physician or psychiatrist, his evaluation was 
countersigned by Jack Dutro, who holds a Ph.D.  

In June 2009, the Veteran was afforded a second VA/QTC mental 
health evaluation pursuant to his request for a higher 
initial disability rating.  The Veteran again discussed his 
psychotic episode in service, which he described as "looking 
for God" in the direction of enemy territory.  He said that, 
after being struck by mortar fire, he saw a divine light, 
along with angelic figures, and felt the presence of God.  He 
noted, however, that this was a one-time occurrence.  He said 
that, following service, he worked in the lumber industry for 
13 years and said he had a good relationship with his 
supervisor and co-workers.  He also said that he had a good 
relationship with his boss and co-workers while working at a 
lumber mill for 1.5 years.  Regarding his current mental 
condition, he reported that he experienced depression, which 
he described as constant and affecting his total daily 
functioning, resulting in his not being able to do much more 
than just thinking.  He also reported either sleeping too 
much or having trouble sleeping, due to continuous thoughts 
about religion, occasional hyperactivity, and keeping himself 
socially isolated  with the exception of church activities.  
He said that, during the previous year, he had attended 
private psychotherapy as often as once per month.  He said 
that he currently worked part-time as a self-employed 
carpenter and had not lost any time from work as a result of 
his mental disorder.  He also reported that he engaged in 
marijuana used 1-2 times per month.

During the mental status examination, his appearance and 
hygiene were noted as appropriate and he was oriented to all 
spheres.  His behavior, affect and mood were normal and, in 
spite of the contradictory statement by Dean Harris in his 
January 2009 letter, the Veteran denied experiencing 
intrusive thoughts, avoidance behavior or increased arousal 
due to his Vietnam experiences.  Concentration, communication 
and speech appeared within normal limits.  He denied 
avoidance of stimuli associated with his traumatic in-service 
experience, and also denied reexperiencing of the event.  The 
examiner noted that panic attacks, obsessional rituals and 
suspiciousness were absent.  However, she observed that his 
thought processes were impaired, as he was obsessive 
concerning religious thoughts, with some formal thought 
disorder, and could not provide logical explanations for most 
of his thoughts.  He also displayed impaired judgment with 
excessive religiosity in an inappropriate way.  His memory 
appeared to be within normal limits, and he denied suicidal 
or homicidal ideation.  The examiner noted, however, that he 
was not a reliable historian because of his psychotic 
experiences and his reality description of events was 
affected.  

The examiner diagnosed the Veteran with psychotic disorder, 
NOS, and ruled out a diagnosis of PTSD, noting that he did 
not meet the diagnostic criteria for such disorder; the 
assigned GAF score was 70, denoting mild symptoms.  She noted 
that his in-service psychotic episode resulted in his 
preoccupation with religious thoughts, which made it 
impossible for him to enjoy leisure time or meet people.  
However, his daily life was only minimally affected by his 
disorder, as he had no difficulties performing the activities 
of daily life.  She added that, while he was not currently 
affected either occupationally or in daily life by PTSD, he 
had the potential to develop the disorder as a result of a 
family history of mental illness and an abusive childhood.  
She stated that the best description of the Veteran's current 
psychiatric impairment was that his psychiatric symptoms were 
mild or transient, but caused occupational and social 
impairment with decrease in work efficiency and occupational 
tasks only during periods of significant stress.  She also 
noted that he had no difficulty in following commands and was 
able to manage his finances.  However, she noted that, based 
on his current symptoms, he should follow-up with a 
psychiatrist and was in need of psychiatric medication, 
including antidepressants.  She also stated that there was a 
possibility of his developing bipolar disorder, especially 
due to the religious content of his psychotic experiences, 
sleep problems, reported occasional hyperactivity, and family 
history of bipolar disorder.  

In October 2009, the Veteran testified before the Board 
concerning his current mental health status.  He reported 
that, in recent years, he had experienced difficulties 
following directions on the job.  He reported that, although 
he works independently, he has to get instructions from the 
people who hire him to perform carpentry work.  He said that 
he enjoys the work he does because it allows him to keep to 
himself and does not require him to be around others.  He 
stated that he has also experienced occupational difficulties 
involving retaining information, misunderstanding what he is 
told, and having his own ideas about things and not fully 
cooperating.  He also reported that he experiences depression 
and has some paranoia whenever he has to go out in public.  
He said that, other that his involvement in his church, he 
stays at home alone most of the time.  

IV.  Analysis

In reviewing the evidence of record, as noted above, the 
Board has observed that the Veteran was diagnosed by various 
practioners as having PTSD, while other examiners ruled out 
PTSD and diagnosed him with psychotic disorder, NOD.  The 
Board is mindful that it is difficult to separate mental 
health symptoms and attribute them to one disorder or 
another.  Unless the medical evidence separates the effects 
of one disorder from another, the Board must consider all 
symptoms in assigning a rating.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).

In this case, the Veteran has only been service-connected for 
one mental disorder, namely, psychotic disorder, NOD.  The 
Board also notes that, despite the findings of the Veteran's 
private counselor and psychiatrist, as well as the examiner 
at the Veteran Center, that he has PTSD, none of these 
examiners specifically indicated which manifestations of his 
mental disorders, such as depression and sleep disorders, 
were solely attributable to his service-connected disability, 
and which were attributable to a condition or circumstance 
that has not been service-connected.  In this case, however, 
the Board notes that, in spite of the fact that he is not 
service-connected for PTSD, the examiners who diagnosed him 
with that disorder attributed all symptomatology of his 
mental disorder to his experiences during active duty 
service.  As such, because it does not appear possible to 
completely differentiate which symptoms and manifestations of 
his mental disorders are attributable to his service-
connected psychotic disorder, NOS, and which are attributable 
to a non-service-connected disorder.  Accordingly, the Board 
will afford the Veteran the benefit of the doubt and presume 
that all of his symptoms are attributable to his service-
connected psychotic disorder, NOS.

Based on a review of the evidence of record, including the VA 
examination reports, Veteran Center evaluation report and 
private treatment letters, the Board finds that the Veteran's 
symptoms of his psychotic disorder, NOS, more closely 
approximate the criteria of a 30 percent rating, and no more.  
Throughout the course of this appeal, his psychotic disorder, 
NOS, has been manifested by depression, isolation, 
hyposomnia, occasional hyperactivity, anxiety, impaired 
thought processes, impaired judgment and irritability.  
Moreover, although his assigned GAF scores during the course 
of this appeal have fluctuated between 48 and 70, his average 
score during this period has been 59, indicating moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  In this regard, the 
Board notes that, while the Veteran's GAF scores have been as 
low as 48 and as high as 70, the Board is mindful that a GAF 
score is only one piece of evidence to be considered and is 
not determinative of the percentage rating to be assigned. 38 
C.F.R. § 4.126; VAOPGCPREC 10-95.  Rather, in making a 
determination as to disability rating, the rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2009).

In this regard, the Board observes that, although the VA 
examiner found, during the June 2009 examination, that the 
Veteran's work and daily life were only minimally affected by 
his psychiatric disorder, she nonetheless observed that he 
suffered from depression, had trouble sleeping, and was 
severely socially isolated, which made it impossible for him 
to enjoy leisure time or meet people.  She further noted 
that, as a result of his psychotic disorder, his reality 
description of events was substantially affected.  In 
addition, although she noted that he did not display any 
evidence of delusions or hallucinations during the mental 
status examination, she nonetheless found that he presented 
with a "persistent delusional history," including religious 
delusions, vague and ill-formed, as well as a history of 
hallucinations.  She also noted that his thought processes 
were impaired due to his illogical and obsessive ideas, and 
that he also presented with impaired judgment.  For these 
reasons, the Board finds that the Veteran's symptoms more 
closely approximate a disability rating of 30 percent.  The 
Board also finds that such rating is warranted for the entire 
period that this appeal has been pending.  See Hart, supra.

The Board further finds, however, that the criteria for a 
higher disability rating of 50 percent has not been met for 
anytime during the course of this appeal.  Although the 
Veteran has been found to have some impaired judgment and 
abstract thinking, his examination records are completely 
void of evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; and 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks).

Moreover, the Board finds that the criteria for a 70 percent 
rating has not been met at anytime during the course of this 
appeal.  In this respect, the Board notes that, although the 
Veteran has reported difficulty in adapting to stressful 
circumstances (including work or a worklike setting) and has 
been shown to have substantial difficulty in establishing and 
maintaining effective relationships, he is not completely 
unable to do so.  In this regard, the Board notes that, 
during the June 2009 VA examination, he reported that he 
maintains a close relationship with his mother and sisters, 
as well as regularly participating in activities with the 
members of his church.  In addition, there is no evidence in 
his examination reports or letters from his private counselor 
to suggest that he suffers from suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.

The Board further finds that the Veteran has not been shown 
to have total occupational and social impairment due to his 
psychotic disorder, NOS, so as to warrant a 100 percent 
rating.  As noted, although he has been shown to have a past 
history of hallucinations and delusions, examination has not 
revealed such manifestations during the pendency of this 
appeal.  He has also not been shown to endorse grossly 
inappropriate behavior; gross impairment in thought processes 
or communication; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  As such, the 
Board finds that the Veteran's service-connected psychotic 
disorder, NOS, does not more closely approximate the criteria 
for a 100 percent rating.

In reaching this conclusion, the Board considered the letters 
from Dean Harris, which included a finding that the Veteran 
was unable to work due to his mental health problems.  
However, the Board notes that neither VA examination revealed 
any such finding.  For example, as noted, the June 2009 VA 
examiner specifically noted that the best description of the 
Veteran's current psychiatric impairment was that his 
psychiatric symptoms were mild or transient, but caused 
occupational and social impairment with decrease in work 
efficiency and occupational tasks only during periods of 
significant stress.  She further found that he had no 
difficulty in following commands and was able to manage his 
finances.  In addition, the Veteran himself has reported 
that, despite his history of mental health problems, he was 
able to work full-time until he sustained severe injuries in 
a logging accident, for which he now receives Social Security 
Disability Insurance.  In addition, he also reported during 
his first VA examination that, despite those injuries, he 
continued part-time work whenever it is available in his own 
carpentry business.  Given his employment history, and the 
consistent clinical picture as presented on the two VA 
examinations, the Board concludes that the greater weight of 
the evidence is against finding that the Veteran is totally 
occupationally impaired as contemplated by the criteria for a 
100 percent rating, or that he otherwise meets the criteria 
for a rating in excess of 30 percent.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1) for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, as noted, 
although the Veteran has not participated in regular, full-
time employment for a number of years, he has stated that he 
does engage in part-time work whenever it is available in his 
own carpentry business, making approximately $14,000 per 
year.  Moreover, his shift from full-time to part-time 
employment is not shown to have been the result of his mental 
disorder, but rather, the result of his severe injuries in a 
logging accident, for which he receives Social Security 
Disability Insurance.  As noted, the evidence shows that, 
prior to that time, the Veteran had been employed with a 
logging company for some 13 years.  The Veteran's mental 
disorder has also not been shown to result in multiple 
hospitalizations, as he has reported that his only 
psychiatric hospitalization occurred during service, and his 
overall symptomatology appears entirely consistent with the 
30 percent rating assigned.  It must also be noted that, by 
this decision, the Veteran has been awarded a 30 percent 
disability rating, which is indicative of moderate industrial 
impairment.  It is not shown, however, that his psychotic 
disorder, NOS, results in marked interference with 
employability beyond that contemplated by the 30 percent 
rating.  For these reasons, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In summary, for the reasons and bases set forth above, the 
Board finds that a disability evaluation of 30 percent, and 
no more, is warranted for the Veteran's psychotic disorder, 
NOS.  To this extent only, the Veteran's appeal is granted.


ORDER

An evaluation of 30 percent disabling for psychotic disorder, 
NOS, is granted for the period December 26, 2002 forward.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


